Citation Nr: 0929653	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 
1975 and, according to the NGB Form 22s of record, the 
Veteran also served in the Air National Guard of Missouri and 
as a reserve of the Air Force from July 1975 to August 1984. 

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in May 2007 and July 2008.  This 
matter was initially on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The record reflects that the Veteran testified at a personal 
hearing before a Decision Review Officer at the RO in June 
2005.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

As previously discussed in the introduction portion of the 
May 2007 Board Remand, the Veteran withdrew his claims for 
service connection of diabetes mellitus, proliferative 
diabetic retinopathy, and peripheral neuropathy of the lower 
extremities at the June 2005 hearing.    


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's currently diagnosed psoriasis is related to 
military service.  


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in November 2002, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
thoroughly described types of information and evidence that 
he should submit in support of his claim.  The RO also 
explained to the Veteran that VA may be able to pay him from 
the date his claim was received if the requested information 
or evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits, which 
addressed the element of effective date.  The RO further 
advised the Veteran of the types of evidence that VA would 
obtain or make reasonable efforts to obtain in support his 
claim.  The Veteran was sent follow-up notice letters in 
April 2003, November 2004, and October 2008 that, 
cumulatively, provided further notice of the information and 
evidence not of record that was necessary to substantiate the 
claim and the delegation of responsibility between VA and the 
Veteran in securing such evidence.      

While the Board notes that the November 2002 VCAA notice 
letter did not address the element of degree of disability 
and the Veteran was not notified of such element prior to the 
initial denial of his claim, such notice defect constitutes 
harmless error in this case.  For reasons explained in 
greater detail below, the Veteran's claim is being denied and 
no disability rating will be assigned.  Thus, any notice 
defect with respect to such element is rendered moot.    
  
The Board further observes that the RO provided the Veteran 
with a copy of the February 2004 rating decision, the January 
2005 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in July 2005, April 
2008, and February 2009, which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination and medical nexus opinion 
in February 2003.  The examination report has been reviewed 
and is deemed adequate for the purpose of this adjudication.  
The RO also scheduled the DRO hearing for the Veteran, which 
was held in June 2005.  Furthermore, the Veteran's service 
treatment records and VA treatment records dated and private 
treatment notes adequately identified as pertinent to the 
claim are associated with the claims folder.  

Additionally, the Board notes that the Veteran's service 
personnel records that include information pertaining to his 
service in the Air National Guard have been obtained pursuant 
to the Board's Remand.  While the Board observes that the 
service personnel records do not appear to address 
specifically the period during which the Veteran underwent 
medical examination in March 1984, there is no indication in 
the personnel records that the Veteran was on active duty or 
active duty for training at such time.  This is also stated 
by the RO in the February 2009 SSOC.  Moreover, it is noted 
that the Veteran reported in a written statement dated in 
July 2008 that he was diagnosed with psoriasis by a 
dermatologist before he underwent physical examination by the 
Missouri Air National Guard.  Thus, no further attempts to 
verify whether the Veteran was on active duty during such 
period are necessary.    

The Board notes that the Veteran is in receipt of social 
security disability benefits; however, no records from the 
Social Security Administration (SSA) are associated with the 
claims folder nor have any requests for such records been 
made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Nonetheless, the Board does not find that a remand for such 
records is necessary.  In several statements contained in the 
claims folder, the Veteran has repeatedly reported that he is 
unable to work due to vision impairment and other related 
physical disorders.  He has never indicated or implied that 
he is on social security disability due to his claimed skin 
disease.  Thus, such records are not deemed relevant to the 
current appeal.       

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  The Board further finds that 
there has been substantial compliance with its prior remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


Analysis

The Veteran essentially contends that he developed skin 
rashes while in active military service after being exposed 
to chemicals (i.e., petro/dioxin) while performing his duties 
as a weapons mechanic and has had recurrent rashes since that 
time.  The Veteran believes that the rashes in service were 
the onset of his current psoriasis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or from an 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

There is ample medical evidence of record showing that the 
Veteran currently suffers from severe psoriasis.  Indeed, the 
February 2003 VA skin disease examination report includes an 
assessment of extensive psoriasis.  The Veteran's treatment 
records from March 1997 to June 2005 also contain clinical 
findings of severe plaque psoriasis.  The Board further 
observes that photographs of the veteran's current skin 
disorder were taken at the February 2003 VA skin disease 
examination and are of record.  

As the evidence clearly establishes the presence of current 
psoriasis, the Board now turns to the question of whether 
psoriasis is related to the Veteran's period of active 
military service.  
 
The Veteran's service treatment records reveal that he was 
treated for a skin rash during his period of active military 
service from February 1973 to June 1975.  Specifically, the 
December 1974 service clinical record reveals that the 
Veteran presented to the clinic complaining of an itchy red 
rash on his arms and abdomen having lasted for four to five 
days.  The Veteran reported that he had been around many 
petroleum products recently and had been taking donnatol for 
possible gastritis.  He reported no known allergies.  On 
objective examination, the Veteran showed fine red lesions on 
the abdomen and arm with "no wheal or flare." The examiner 
diagnosed the Veteran with an allergic reaction due to 
contact with petroleum products, food, or taking medication 
(i.e., donnatol) to treat symptoms of gastritis.  The 
Veteran's skin was clinically evaluated as normal at the May 
1975 separation examination.   

In reviewing the Veteran's service treatment records, the 
Board has considered the Veteran's apparent assertion in his 
July 2008 written statement that the medical provider who 
conducted his May 1975 separation physical rushed through the 
examination and did not adequately examine him to determine 
whether he had a skin disease at that time.  However, it is 
observed that the Veteran himself was afforded with the 
opportunity to report his history of skin disease at 
separation and specifically denied having a history of skin 
disease on the May 1975 report of medical history, which is 
dated the same day as the separation examination report.  
Additionally, the notes describing the Veteran's medical 
history included in section 73 of the examination report do 
not indicate that the separation examination was cursory or 
otherwise inadequate, as suggested by the Veteran.  The Board 
affords the evidence contemporaneous to service more 
probative value than the Veteran's July 2008 statement.         

The Board also notes that the Veteran subsequently served in 
the Air National Guard and reserves during the period from 
July 1975 to August 1984.  The February 2003 VA skin disease 
examiner discussed a December 1978 entry in the service 
treatment records wherein the Veteran was again seen for an 
"itchy rash" described as red and macular popular and 
diagnosed as a heat rash at that time.  Although that 
particular entry is not apparent in the record upon review, 
the Board finds the examiner's description of the entry 
credible.  [Notably, it appears from the service personnel 
records that such entry was made during a period of 
INACDUTRA.]  The March 1984 Missouri Air National Guard 
examination report later specifically notes that the Veteran 
objectively demonstrated scaly itchy lesions on the knees.  
The Veteran was diagnosed with psoriasis of the knees at that 
time.  

However, the medical evidence does not show that the 
Veteran's currently diagnosed psoriasis is related to his 
active military service.  As noted above, a VA medical 
examination was afforded the Veteran and a medical opinion 
was obtained in connection with the current claim in February 
2003.  After examining the Veteran and reviewing the claims 
folder, the February 2003 VA skin disease examiner wrote that 
it was his professional medical opinion with a degree of 
medical certainty based on the two skin evaluations for 
lesions during military service described in the history that 
the Veteran did not exhibit evidence of psoriasis during 
military service but rather alternative skin conditions.  
Notably, earlier in the examination report, the examiner 
explained that the descriptions of the skin problems in 
service lacked the diagnostic criteria of silvery scales, 
which would be consistent with psoriasis.  The examiner added 
that there was no evidence of psoriasis noted during military 
service therefore producing no nexus with which to service-
connect the Veteran for his psoriasis.  The Board notes that 
the February 2003 VA medical examiner specifically discussed 
the December 1974 and December 1978 entries included in the 
service treatment records and provided a sound rationale in 
support of his conclusion that the skin rashes in service 
were not evidence of psoriasis.  There is further no 
competent medical opinion to the contrary of record.  Thus, 
the Board affords the February 2003 examiner's opinion great 
probative value in this case.

In regard to the March 1984 Air National Guard examination 
report noting a diagnosis of psoriasis, the Board notes that 
the service personnel records do not show that the Veteran 
had ACDUTRA service at the time of the examination.  The 
Board also observes that the Veteran has provided no evidence 
that he had ACDUTRA service at the time of such examination 
after being asked and allowed the opportunity to provide such 
evidence.  Regardless, the Board notes that the Veteran 
indicated in a July 2008 letter that he had been diagnosed 
with psoriasis by a dermatologist prior to the March 1984 
examination.  Thus, even if the examination did occur during 
an ACDUTRA period, the Board notes that entitlement to 
service connection for psoriasis can only conceivably be 
established by aggravation.  However, the Board notes that 
the Veteran was separated from the Air National Guard in 
August 1984 and there is no evidence of record indicating 
that the Veteran's psoriasis underwent an increase in 
severity as a result of any ACDUTRA period from March 1984 to 
August 1984.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2008).  Thus, in 
the absence of such evidence, it necessarily follows that 
such disorder was not, in fact, aggravated by ACDUTRA 
service.  38 U.S.C.A. §§ 1110, 1131 (2008).    
The Board has considered the Veteran's assertions that his 
psoriasis began in service and the Veteran is certainly 
competent to state that he experienced skin rashes since that 
time.  However, the Veteran is a layperson and is not shown 
to have the requisite medical expertise necessary to diagnose 
his claimed disorder or render a competent medical opinion 
regarding its severity or etiology.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, he lacks the competency to 
diagnose his skin rashes as psoriasis and to provide an 
opinion regarding whether the symptoms he experienced in 
service are related to his currently diagnosed psoriasis.  
Consequently, the Veteran's statements are afforded no 
probative value with respect to the medical question of 
whether his psoriasis was caused or aggravated by active 
service.  It is also observed that the Veteran has offered 
inconsistent statements regarding the continuity of 
symptomatology pertaining to his skin rashes as the Veteran 
repeatedly denied having a history of skin disease on reports 
of medical history dated from the December 1979 to March 
1984, which weakens his credibility.  Moreover, the February 
2003 VA skin disease examiner reviewed the record and 
concluded that there was no nexus relationship between the 
Veteran's psoriasis and service and, as stated above, the 
examiner's opinion is afforded great probative value.  

For the foregoing reasons, the Board finds that that the 
preponderance of the evidence weighs against the Veteran's 
claim of service connection for psoriasis and, consequently, 
service connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for psoriasis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


